Citation Nr: 1605250	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-45 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, with Vietnam service from April 1970 to March 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in October 2013.  A transcript of the hearing is of record.  The VLJ held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.

The Board remanded the case for further development in April 2014 and January 2015.  In a September 2015 decision, the Board denied service connection for a psychiatric disorder and again remanded the lumbar spine disorder claim for further development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the RO, as well as the Board hearing transcript.


FINDING OF FACT

The Veteran's current lumbar spine disorders, diagnosed as degenerative joint disease and degenerative disc disease, did not manifest during service and are not otherwise related to service.




CONCLUSION OF LAW

A lumbar spine disorder was not incurred in active service, nor is arthritis presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in August 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See, e.g., April 2014 and May 2015 AOJ letters (requesting Veteran identify and provide authorization forms for any additional health care providers for claimed disorder); June 2015 and December 2015 30-day due process waivers.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded a VA examination in May 2014 in connection with his claim, and clarifying opinions were obtained in May 2015 and December 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned VLJ in October 2013.  The VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in prior remands.  In this regard, the Veteran's Social Security Administration (SSA) records were obtained, requests to identify and provide authorization forms for any additional non-VA treatment were sent, VA treatment records were obtained, a VA examination was scheduled, and clarifying medical opinions were obtained in response to the Board's April 2014, January 2015, and September 2015 remands.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the April 2014, January 2015, and September 2015 remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309, 3.384; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Here, degenerative joint disease (i.e., arthritis) is considered a chronic disease as enumerated for VA compensation purposes.  As such, the above provisions for chronicity and continuity of symptomatology after service are for application as to that disorder.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a lumbar spine disorder.

The Veteran has contended that, although he did have a post-service back injury, his current lumbar spine problems are the result of a progressive process following initial injuries during his military service from falling after another service member cut the ties from his hammock, as well as from carrying full gear while marching during basic training.  See, e.g., August 2009 claim; October 2013 Bd. Hrg. Tr. at 4-5.  The record shows that the Veteran has current lumbar spine disorders, diagnosed as degenerative joint disease and degenerative disc disease.  See, e.g., May 2014 VA examination report.

On review, the Board finds that the Veteran's lumbar spine disorders did not manifest in service or for many years thereafter.  The Veteran's STRs do not document any complaints, treatment, or diagnosis of arthritis or another lumbar spine disorder.  In fact, the Veteran's relevant body systems, including his spine, were found to be normal at the time of the May 1968 pre-induction, July 1969 induction, and March 1971 separation examinations.  He denied a history of relevant symptoms, including arthritis, bone and joint deformity, and recurrent back pain on the corresponding reports of medical history in 1968 and 1969.  At the time of the March 1971 separation examination, the Veteran reported that his condition had not changed since his last physical and that his condition was good.

In regard to the Veteran's claim of arthritis beginning in service, to the extent he made such a claim, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. 
§ 3.303(b); Walker, 708 F.3d 1331.  The service treatment records do not suggest that the Veteran had arthritis during service, and his spine was normal at the time of separation.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that lumbar spine arthritis manifested to a compensable degree within one year of the Veteran's military service.

To the extent that the Veteran alleges that his arthritis began in service and continued thereafter, this allegation is inconsistent with the contemporaneous record.  Indeed, in the compensation section of the August 2009 claim, the Veteran left the section requesting the date for the reported onset of the back disorders blank; he also indicated that he did not know when a body starts to deteriorate, but that his August 2006 injury "didn't help things."  In the pension section of the application, however, he indicated that his disability began in August 2006, when he hurt his lower back and other areas after slipping on an oily trailer.  An October 2000 VA treatment record shows that the Veteran reported a history of chronic upper back pain for many years.  The following month, he reported an immediate complaint of low back pain.  An August 2006 worker's compensation evaluation from Excel Occupational shows that the Veteran reported low back pain beginning one week prior after slipping and falling in the back of a truck while at work; he also reported that he had never injured that area before.  September 2007 and July 2009 VA treatment record show complaints of intermittent low back pain since the 2006 work injury where he slipped and fell, landing on his bottom.  The Veteran also testified that the first back problem he had after service was around 1983, when he sought chiropractic treatment to have his back aligned.  See October 2013 Bd. Hrg. Tr. at 4.  Based on the foregoing, the Board finds that the evidence weighs against a finding of continuity of symptomatology of lumbar spine arthritis and degenerative disc disease.

In addition to the lack of evidence showing that a lumbar spine disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not link the Veteran's lumbar spine disorders to his military service.

The Veteran has attributed his lumbar spine problems to a progressive process that started during his military service due to falling from a hammock on two occasions and from marching with heavy gear during basic training exercises.  The Veteran was apparently unable to obtain a written statement from a fellow service member to support his contention that the hammock incidents took place.  See, e.g., Bd. Hrg. Tr. at 6-8.  Nevertheless, given the nature of the injury in this case, the Board has accepted the Veteran's reported history of these incidents for the purposes of this claim.  It is noted, however, that the Veteran did indicate in the August 2006 worker's compensation evaluation that he had not injured his low back before.  In addition, the Board finds that the Veteran's reported history of carrying gear while marching in basic training is consistent with the circumstances of his service and also constitutes an in-service event.  See 38 U.S.C.A. § 1154.  Thus, the remaining issue is whether there is a relationship between the Veteran's lumbar spine disorders and active service.

The record shows that some of the private treatment records previously identified by the Veteran are unavailable; however, his earliest reported post-service treatment was in 1983, which is approximately 12 years after service.  See, e.g., August 2009 claim; September 2009 Dr. RD written statement (recalling treatment of Veteran in 1988) and private treatment receipts and/or checks (showing chiropractic services provided in 1983 and 1988); Bd. Hrg. Tr. at 4-5.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of multiple years.

During the course of his worker's compensation and SSA disability claims, the Veteran routinely reported that his back pain began in August 2006 in connection with that injury.  See, e.g., August 2006 Excel Occupational worker's compensation evaluation (reporting low back pain for one week since fall in truck with no injury to that area before); March 2007 Dr. BC worker's compensation evaluation (reporting injury as a result of the slip and fall with onset of symptoms soon following thereafter); June 2008 MRZ Medical Group worker's compensation evaluation (noting back pain began in August 2006 when he injured his back).  The post-service records also show that the Veteran was historically active and employed for many years after service in jobs that included physical components, such as lifting scrap iron, unloading trucks, and food receiving and stocking.  See, e.g., March 2007 Dr. BC worker's compensation evaluation (Veteran reported working for most recent employer for five years prior to 2006 injury and was required in that capacity to load and unload and function at a very heavy physical demand level); September 2009 SSA work history report (Veteran reported job history including restaurant manager, drill press operator, and truck driver with associated duties).

In addition, there are several medical opinions of record pertaining to the Veteran's claim.  In evaluating the individual opinions, Dr. RD, the Veteran's former private chiropractor, stated that although treatment records were no longer available, to the best of his recollection, he treated the Veteran 5 to 6 times in December 1988 for acute muscle spasm of the lumbar spine with an underlying cause of osteoarthritis.   The Veteran did submit receipts and/or checks for appointments in 1983 and 1988, with Dr. RD.  Although the Board acknowledges these submissions as proof of post-service chiropractic treatment, Dr. RD's statement does not suggest a link between the Veteran's service and the 1983 or 1988 treatment, over 12 years later.  Therefore, the Board affords limited, if any, probative value to this statement on the question of etiology.

In the May 2014 VA examination report, the VA examiner determined that the Veteran's current lumbar spine disorders were less likely than not related to service.  In so finding, the examiner indicated that the Veteran was able to work for thirty-six years after service without limitation from his back, even though he may have experienced some low back pain during that time.  In the May 2015 clarifying opinion, the VA examiner indicated that the opinion and rationale were clearly stated in the May 2014 VA examination report.  There was no change in the opinion; back condition due to on-the-job injury.

In a December 2015 addendum opinion, another VA examiner determined that it was less likely as not that the Veteran's current lumbar spine disorders manifested in or were otherwise related to his military service, including as a result of the alleged injuries therein.  In so finding, the examiner first noted that the STRs contained no documentation of back injuries or problems, and the separation examination contained no evidence of any chronic lower back problems.  Secondly, the examiner indicated that the Veteran worked from 1972 until 2006 at various jobs without any documented difficulties, as noted in the SSA records.  Thirdly, the examiner noted that the Veteran fell and injured his lower back in August 2006 and was diagnosed with "a simple" lumbar contusion/strain, with incidental findings of "mild" lumbar degenerative disc disease/degenerative joint disease due to normal aging of the spine.  In reaching this determination, the examiner reviewed the history of the current diagnostic studies, including an EMG/NVC report, x-rays, and MRI reports.  The examiner determined that the mild degenerative changes were probably slightly exacerbated by the 2006 lower back injury.  It was noted that the March 2007 disability examination revealed spondylogenic lumbosacral spine pain, and no further intervention was required.  In addition, the examiner noted that June 2008 disability examination revealed that the Veteran had no physical restrictions.  In other words, the VA examiner reviewed the medical evidence and determined that the various findings were consistent with normal aging of the spine, even considering the Veteran's reported in-service circumstances.

The VA opinions, when taken together, address the question of whether the Veteran's current lumbar spine diagnoses are related to service and weigh against the claim.  The examiners performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and contentions.  In reading the examination and opinions as a whole and in the context of the evidence of record, the Board finds that the examiners' determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and are therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion,"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current lumbar spine diagnoses.  The remainder of the medical evidence, other than the written statement from Dr. RD, does not suggest a link between these disorders and service.  Indeed, the record as discussed above shows that the Veteran worked after service in jobs that required physical components for many years, including at a very heavy physical demand level for the five years leading up to his injury.  The post-service evidence is thus more consistent with the VA examiners' determinations that the Veteran's lumbar spine problems developed due to wear over time following service, as opposed to as a result of his in-service duties or the hammock incidents, to the extent they actually involved his low back.  See August 2006 worker's compensation evaluation (Veteran indicated at that time that he had not injured his low back before).  

The Board has considered the statements of the Veteran and his representative.  However, the Board finds that the VA examiners' opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge.  The examiners also reviewed the claims file and considered the Veteran's reported history and lay statements.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


